Case 17-06926        Doc 30     Filed 02/11/19     Entered 02/11/19 16:57:33          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 06926
         Antoinette Elaine Dowd

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/07/2017.

         2) The plan was confirmed on 05/08/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 10/22/2018.

         6) Number of months from filing to last payment: 19.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-06926             Doc 30          Filed 02/11/19    Entered 02/11/19 16:57:33                Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $3,700.00
           Less amount refunded to debtor                                 $100.00

 NET RECEIPTS:                                                                                             $3,600.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $3,441.50
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $158.50
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $3,600.00

 Attorney fees paid and disclosed by debtor:                             $0.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal      Int.
 Name                                        Class    Scheduled      Asserted         Allowed        Paid         Paid
 Acceptance Now                           Unsecured      3,470.00            NA              NA            0.00       0.00
 Bloomingdale's                           Unsecured         500.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue    Unsecured     12,000.00     24,133.00        24,133.00           0.00       0.00
 Comcast                                  Unsecured         137.00           NA              NA            0.00       0.00
 Comenity BANK                            Unsecured         576.00           NA              NA            0.00       0.00
 Commonwealth Edison Company              Unsecured         500.00      1,079.63        1,079.63           0.00       0.00
 Educational Credit Management Corp       Unsecured      6,964.00       8,707.20        8,707.20           0.00       0.00
 Federated Financial Corporation          Unsecured           0.00      9,732.62        9,732.62           0.00       0.00
 Fingerhut Freshstart                     Unsecured         222.00           NA              NA            0.00       0.00
 IL DEPT OF Human SVCS                    Unsecured      1,885.00            NA              NA            0.00       0.00
 Illinois Student Assistance Commission   Unsecured     12,323.00     12,324.21        12,324.21           0.00       0.00
 Jefferson Capital Systems LLC            Unsecured           0.00        222.67          222.67           0.00       0.00
 Jefferson Capital Systems LLC            Unsecured           0.00      2,773.30        2,773.30           0.00       0.00
 Kay Jewelers                             Unsecured      1,517.00            NA              NA            0.00       0.00
 Keynote Consulting                       Unsecured          64.00           NA              NA            0.00       0.00
 Neiman Marcus                            Unsecured      1,405.00            NA              NA            0.00       0.00
 Payday Loan Store                        Unsecured         500.00           NA              NA            0.00       0.00
 Peoples Energy Corp                      Unsecured      3,551.00       3,551.59        3,551.59           0.00       0.00
 Portfolio Recovery Associates            Unsecured         320.00        320.97          320.97           0.00       0.00
 Quantum3 Group                           Unsecured         474.00        473.92          473.92           0.00       0.00
 Quantum3 Group                           Unsecured           0.00        575.74          575.74           0.00       0.00
 Resurgent Capital Services               Unsecured           0.00        651.15          651.15           0.00       0.00
 Saks Fifth Avenue                        Unsecured      2,210.00            NA              NA            0.00       0.00
 WOW Internet Cable Phone - 1             Unsecured         288.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-06926        Doc 30      Filed 02/11/19     Entered 02/11/19 16:57:33             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $64,546.00               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,600.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $3,600.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
